UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (Date of Earliest Event Reported): July 1, 2010 WIKILOAN INC. (Exact name of registrant as specified in Charter) Delaware 000-51879 58-1921737 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 1093 Broxton Avenue, Suite 210 Los Angeles, CA 90024 (Address of Principal Executive Offices) (310) 443-9246 (Issuer Telephone number) 1177 George Bush Blvd. Suite 201 Delray Beach, FL 33483 (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On July 1, 2010, we changed the address of our principal executive office from 1177 George Bush Blvd. Suite 201, Delray Beach, FL 33483 to 1093 Broxton Avenue, Suite 210, Los Angeles, CA 90024. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. WIKILOAN INC. Date:July 1, 2010 By: /s/ Edward C. DeFeudis Edward C. DeFeudis President, Chief Financial Officer Principal Accounting Officer and Chairman of the Board
